UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number001-36912 CIDARA THERAPEUTICS, INC (Exact name of Registrant as specified in its Charter) Delaware 46-1537286 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6310 Nancy Ridge Drive, Suite 101
